PER CURIAM.
In this direct criminal appeal following revocation of community control and imposition of a prison sentence, the public defender has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Although afforded the opportunity to do so, appellant has elected not to file a brief in proper person. Following an independent review of the record, we agree that no reversible error occurred. Accordingly, we affirm. However, because the record does not include a written order revoking community control, we remand with directions that the trial court enter such an order consistent with its oral pronouncement, and identifying the conditions of community control violated. See, e.g., Curry v. State, 843 So.2d 969 (Fla. 1st DCA 2003).
AFFIRMED and REMANDED, with directions.
KAHN, WEBSTER and VAN NORTWICK, JJ., concur.